Corrected opinion issued February 15, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00911–CV




WILLIAM C. MAXWELL, Appellant

V.

BANK OF AMERICA, N.A. (USA), Appellee




On Appeal from the County Civil Court at Law No. 2
Fort Bend County, Texas
Trial Court Cause No. 25490




CORRECTED MEMORANDUM OPINIONAppellant William C. Maxwell has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant William C. Maxwell did not adequately respond. 
See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.